DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed on 10/27/2021, with respect to the rejection(s) of claim(s) 1-8 and 10-19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Myers (US 20170035286 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knopp (US 20040059321 A1) in view of Myers (US 20170035286 A1). 
	In regards to claim 1, Knopp discloses a surgical optimization system comprising (Abstract discloses a system for improving, i.e. optimizing, different aspects of laser eye surgery): 
Par. 0017 discloses an imaging means for recording in three-dimensions the location of significant features of the tissue to be operated on); 
and a laser treatment delivery device adapted to apply a treatment to the tissue at the treatment location (Fig 1 shows element 87 which is a treatment delivery device and Par. 0020 discloses selecting treatment and then applying the treatment with the laser to the location); 
and a treatment control device, the imaging device and the treatment device coupled to the treatment control device (Figures 1 and 2 show everything coupled together). The treatment control device comprising: 
a processor (Par. 0012-0014 discloses central processing computer (16) that controls everything treatment related (see Fig 10) and contains a microprocessor (140)). Knopp also discloses determine one or more laser treatment parameters (Par. 0020 discloses generating treatment parameters based on information obtained) and delivering a treatment to one or more abnormality according to a treatment plan using the one or more laser treatment parameters via the treatment delivery device (Par. 0114 discloses that the control device (16) controls the firing of the treatment laser once it receives information). 
However, Knopp does not disclose wherein the imaging device is an OCT device OR wherein the processor can perform the functions of segmenting and quantifying the imaging data and identifying the presence of an abnormality 
	However, in the same field of endeavor, Myers discloses methods to improve the visualization of vasculature in OCT wherein an OCT imaging device is used (Par. 0003) for the purpose of using a noninvasive, noncontact imaging modality that uses coherence gating to obtain high-resolution cross-sectional images of tissue microstructure, 
Par. 0032 discloses segmenting imaging data based on blood vessel parameters);
quantifying a microvascular pattern and a microvascular density based on fractal analysis and a least squares regression to quantify a plurality of values describing the microvascular density (Par. 0007 and 0051-0052 disclose using fractal analysis on OCT imaging data to obtain vascular density parameters (fractal analysis of vascularity impels vascular density analysis);
and identify the presence of one or more abnormality of the retinal tissue based on the one or more of the plurality of values describing microvascular density about a particular value (Par. 0007 and 0051-0052 further disclose comparing the results determined above to known norms (e.g. normal vs diabetic) to identify a retinal pathology type (e.g. diabetic retina) from a plurality of retinal abnormality types).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Knopp and modified them by having the imaging device be an OCT device, as taught and suggested by Myers, for the purpose of using a noninvasive, noncontact imaging modality that uses coherence gating to obtain high-resolution cross-sectional images of tissue microstructure and to have the device perform the functions of segmenting and quantifying the imaging data and identifying the presence of an abnormality in order to identify a location of a retinal pathology treatment.
	In regards to claim 2, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 1, wherein the treatment control device further comprises a user interface, the user interface adapted to receive the treatment plan (Knopp: Par. 0137 discloses the user interface 19 (see Fig 11) comprises a menu of options, i.e. treatment plans). 
In regards to claim 3, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 1, wherein the processor of the treatment control device is further adapted to determine the treatment plan using the identified one or more abnormality (Knopp: Par. 0140 discloses the template is generated based off of observations made by a surgeon and thus tailors the surgery to the abnormality that is being corrected). 
	In regards to claim 4, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 3 wherein the processor is further adapted determine treatment parameters for treating the identified one or more abnormality (Knopp: Par, 0140 discloses that the surgeon can choose from different treatment plans for corresponding abnormalities and then can further choose from different parameters or modules to further modify the template). 
	In regards to claim 5, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 3 wherein the processor is further adapted to update the treatment plan during the course of the treatment (Knopp: Par. 0138 discloses that the surgeon can use the user interface to interrupt the treatment at any time, this in turn would have to update the treatment plan). 
	In regards to claim 6, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 3 wherein the processor is further adapted to optimize the treatment plan by selecting laser parameters which accomplish one or more of: improvement of procedure effectiveness, reduction in procedure time, minimization of cellular necrosis, minimization of vision loss, and reduction in heat bloom (Knopp: Par. 0148 discloses the parameters include the energy of the laser, the repetition rate, desired spacing between fire points, desired lesion depth and thickness direction of treatment along the Z-axis, lesion radius for selected profile projections. All of these would improve the effectiveness of the procedure). 
In regards to claim 7, the combination of Knopp and Kang as applied to claim 1 discloses the system of claim 1 wherein the processor adapted to further identify the presence of the one or more identify a particular type of abnormality based on the received imaging data (Myers: Par. 0007 and 0051-0052 disclose the imaging device can scan for abnormalities) 
In regards to claim 8, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 7 wherein the tissue at the treatment location is retinal tissue (Myers: Par. 0004 discloses that the tissue being treated can be retinal tissue) and wherein a type of identified abnormality comprises a microvascular abnormality (Myers: 0004 and 0007 disclose the imaging device can image for microvasculature). 
In regards to claim 10, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 1 wherein the treatment parameters include one of a location to apply a treatment, a size of the location to be treated, locations excluded from treatment, and a laser power to be used for treatment (Knopp: Par. 0148 discloses parameters that include the energy of the laser i.e. the laser power).
In regards to claim 11, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 1, wherein delivery of the treatment to the one or more abnormality according to the treatment plan via the treatment delivery device is performed autonomously by the treatment control device (Knopp: Par. 0039 Discloses that the surgeon can push a button and the delivery device will perform the surgery). 
In regards to claim 12, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 1 wherein delivery of the treatment to the one or more abnormality according to the treatment plan via the treatment delivery device is performed upon receipt of a Knopp: Par. 0039 Discloses that the surgeon can push a button and the delivery device will perform the surgery). 
In regards to claim 13, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 12 wherein the user input comprises alignment of a target indicator with a treatment location of the one or more abnormality (Knopp: Par. 0141 discloses that there are patterns that can be shown on a gird over the eye to correspond to the appropriate dimensions and the user/machine has to target a treatment area therefore the grid would aid in that). 
In regards to claim 14, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 1 further comprising: a display device, wherein the processor is further adapted to cause the display device to display a representation of the imaging data of the portion of retinal tissue (Knopp: Par. 0030 discloses a display with a viewing means that can show a magnified image of the viewing target). 
In regards to claim 15, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 14 wherein the processor is further adapted to cause the display device to display, as an overlay on the representation of the imaging data of the portion of the retinal tissue, a plurality of indicator elements representing a plurality of locations of laser energy targets according to the treatment plan (Knopp: Par. 0069 discloses that templates can be superimposed over an image of the tissue being operated upon, and which enable an automatic tracing of desired laser firing pattern. See also Fig. 12 and 14 which show subsets of markers or lines).
	In regards to claim 17, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 14, further comprising: a microscope adapted to obtain an image of an eye including the portion of retinal tissue at a treatment location for a patient (Knopp: abstract discloses an imaging system that includes a microscope; see also Par. 0070 for more information on the microscope), wherein the processor is further adapted to cause the display device to display the image of the eye and the representation of the imaging data of the portion of retinal tissue (Knopp: Par. 0030 discloses a display with a viewing means that can show a magnified image of thee viewing target). 
	In regards to claim 18, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 17 wherein the representation of the imaging data of the portion of retinal tissue is aligned with and overlaid on portion of the retinal tissue on the image of the eye (Knopp: Par. 0069 discloses that templates can be superimposed over an image of the tissue being operated upon, and which enable an automatic tracing of desired laser firing pattern). 
	In regards to claim 19, the combination of Knopp and Myers as applied to claim 1 discloses the system of claim 17 wherein the processor is further adapted to cause the microscope to align and overlay the representation of the imaging data of the portion of retinal tissue in a microscope binocular view of the image of the eye (Knopp: Par. 0070 discloses that the imaging means is that if a microscope and includes a final objective lens, front lens, or focusing lens though which all images are taken and displayed on the overlay).  
3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knopp and Myers and further in view of Horvath (US 20090171328 A1). 
	The combination of Knopp and Myers as applied to claim 1 discloses the system of claim 15 except for wherein the processor is further adapted to cause the display device to dynamically 
	However, in the same field of endeavor, Horvath does disclose wherein the processor is further adapted to cause the display device to dynamically change an appearance of the indicator elements to indicate that laser energy has been applied to the laser energy targets in real-time (Par. 0008 discloses the changing if display colors depending on the mode of operation of the surgical laser) for the purpose of facilitating a user’s understanding of the status of the device and therapy.
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Knopp and Myers by having the device capable of causing the display device to dynamically change an appearance of the indicator elements to indicate that laser energy has been applied to the laser energy targets in real-time, as taught and suggested by Horvath, for the purpose of facilitating a user’s understanding of the status of the device and therapy (Par. 0038 of Horvath).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792 
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 January 2022